Citation Nr: 0706416	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-35 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to an initial compensable evaluation for 
service-connected pseudofolliculitis barbae.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition 
and, if so, whether service connection is now warranted.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergies and, if 
so, whether service connection is now warranted.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for gastritis and, if 
so, whether service connection is now warranted.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hand rash and, if 
so, whether service connection is now warranted.  

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for esophageal reflux 
and, if so, whether service connection is now warranted.  

8.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rhinitis and, if 
so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to December 
1979.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  

During his December 2006 video conference hearing, the 
veteran referred to dermatological problems he is suffering 
on his back and neck and has submitted photos of these 
problematic areas.  It is unclear whether the veteran 
intended this to be an informal claim for service connection 
for dermatitis of his shoulders and back.  As the record does 
not reveal that the RO has addressed this issue, it is 
REFERRED to the RO for appropriate action.  

The issue of entitlement to an initial compensable rating for 
pseudofolliculitis barbae and the reopened claims for 
entitlement to service connection for a back condition, 
allergies, gastritis, esophageal reflux and rhinitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record establishing a 
link between the veteran's bilateral tinnitus and service.  

2.  An unappealed April 1999 rating decision denied the 
claims for service connection for a back condition, 
allergies, gastritis and a hand rash on the basis that no new 
and material evidence had been submitted; the claim for 
service connection for esophageal reflux was denied on the 
basis that there was no evidence of in-service treatment.

3.  Additional evidence submitted since April 1999 on the 
issues of service connection for a back condition, allergies, 
gastritis, a hand rash and esophageal reflux is new and 
material as it includes medical evidence that raises a 
reasonable possibility of substantiating the claim.  

4.  There is no competent medical evidence of record 
establishing a link between the veteran's hand rash, 
diagnosed as hand eczema, and service.  

5.  An unappealed January 1996 rating decision denied the 
claim for service connection for rhinitis on the basis that 
the condition existed prior to service and had not been 
aggravated by service.  

6.  Additional evidence submitted since January 1996 on the 
issue of service connection for rhinitis is new and material 
as it includes medical evidence that raises a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  The RO's April 1999 rating decision denying service 
connection for a back condition, allergies, gastritis, a hand 
rash and esophageal reflux is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(b), 3.160(d), 20.302(a), 
20.1103 (1998).

3.  The evidence added to the record subsequent to the RO's 
April 1999 rating decision is new and material and the claims 
for service connection for a back condition, allergies, 
gastritis, a hand rash and esophageal reflux are reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

4.  The criteria for service connection for a hand rash have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

5.  The RO's January 1996 rating decision denying service 
connection for rhinitis is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(b), 3.160(d), 20.302(a), 
20.1103 (1995).

6.  The evidence added to the record subsequent to the RO's 
January 1996 rating decision is new and material and the 
claim for service connection for rhinitis is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for tinnitus

Service connection is established for disability resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty during periods of active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may also be 
granted for a disease diagnosed after discharge when the 
evidence indicates incurrence in service.  38 C.F.R. 
§ 3.303(d) (2006).  

The veteran contends that worked as a heating system 
specialist and water plant operator during service, but was 
not provided with ear protection while working in the plant.  
He asserts that he began suffering from ringing in his ears 
approximately one year after his discharge from service.  The 
veteran reports that he informed an audiologist that he 
worked in a boiler room with a lot of noise while in service, 
but acknowledges that he has never been provided with an 
opinion that his tinnitus is related to service.  See 
December 2006 hearing transcript.  

The veteran's service medical records are devoid of complaint 
of or treatment for ringing in the ears or tinnitus.  A June 
1976 reference audiogram indicates that the veteran was 
assigned to duty in a boiler room in November 1974 and had 
been issued earplugs, but not a noise muff.  The post-service 
medical evidence indicates that the veteran complained of 
ringing in his ears in January 1996.  See February 2002 
letter from Dr. J.A. White, III.  He was diagnosed with 
tinnitus by Dr. P.H. Guillory in March 2001.  At that time, 
the veteran reported that tinnitus, involving mainly the left 
ear, had become noticeable several years before.  He 
indicated that he had gone to a firing range several years 
prior without wearing hearing protection and his left ear had 
been ringing since then.  

The Board finds that service connection for tinnitus is not 
warranted.  As an initial matter, although post-service 
evidence indicates that the veteran has been diagnosed with 
tinnitus, the earliest evidence showing the presence of the 
condition is dated decades after his separation from service 
and there is no contemporaneous documentation of 
symptomatology between the time of service and these initial 
findings.  Furthermore, despite the veteran's contention that 
he began suffering from tinnitus approximately one year after 
his discharge, the March 2001 record from Dr. Guillory 
reveals that the veteran reported noticing tinnitus several 
years before that date rather than shortly after his 
discharge.  In addition to the span of time between the 
veteran's active service and the documentation and diagnosis 
of tinnitus, his service medical records are devoid of 
reference to ringing in his ears, and there is no medical 
evidence establishing a link between the veteran's tinnitus 
and service.  For these reasons, service connection for 
tinnitus must be denied.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  

II.	Whether new and material evidence has been submitted to 
reopen the veteran's claims for service connection for a 
back condition, allergies, gastritis, esophageal reflux, 
a hand rash and rhinitis

The veteran seeks to establish service connection for a back 
condition, allergies, gastritis, esophageal reflux, a hand 
rash and rhinitis.  See March 2002 VA Form 21-4138; December 
2006 hearing transcript.  The RO has declined to reopen the 
claims and has continued the denials issued in previous final 
decisions.  The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision issued by the New Orleans, Louisiana, RO in 
January 1996 denied the veteran's claim for entitlement to 
service connection for rhinitis on the basis that the 
condition existed prior to service and had not been 
aggravated during service.  The RO notified the veteran of 
this decision by letter dated January 29, 1996.  He filed a 
timely notice of disagreement (NOD) and the RO issued a 
statement of the case (SOC), but the veteran did not perfect 
an appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.302(b) (1995) (a Substantive Appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction (AOJ) mails the SOC, or within the remainder of 
the 1-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later).  This decision became final.  See 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2006).  

In a decision issued by the New Orleans, Louisiana, RO in 
April 1999, the veteran's claim for service connection for 
esophageal reflux was denied on the basis that there was no 
evidence the condition was incurred in or aggravated by 
service.  The RO also declined to reopen the veteran's claims 
for entitlement to service connection for a back condition, 
gastritis, allergies and a hand rash on the basis that the 
veteran had failed to submit new and material evidence.  The 
RO notified the veteran of this decision by letter dated 
April 16, 1999.  He filed a timely NOD and the RO issued a 
SOC, but the veteran again failed to perfect an appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(b) 
(1998).  This decision also became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2006).  

The veteran filed a claim to reopen in March 2002 and this 
appeal ensues from the RO's September 2002 rating decision, 
which declined to reopen the claims and continued the 
previous denials.  More specifically, the RO found that there 
was no evidence to establish a relationship between 
esophageal reflux and service, there was no evidence of any 
chronic sinus condition or aggravation of rhinitis during 
service, no chronic stomach or back conditions had been 
diagnosed, and the service medical records did not show 
treatment for or diagnosis of a hand rash.  

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).  If the claimant can 
thereafter present new and material evidence, however, the 
claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Evidence before the RO in January 1996 and April 1999 
included the veteran's service medical records.  At the time 
of his entry into service, the veteran reported suffering 
from sinusitis and chronic or frequent colds and the 
examining physician indicated that the veteran had seasonal 
upper respiratory infections (URIs) and mild rhinitis.  See 
February 1974 report of medical history.  The service medical 
records reveal that the veteran continued to suffer from 
sinusitis and rhinitis, and that he received allergy shots 
while in service.  See e.g., October 1977 health record 
(diagnosis of acute sinusitis); March 1979 letter from Dr. 
R.C. Griffith (diagnosis of perennial allergic rhinitis); 
September 1978 dental patient history.  The service medical 
records also document complaints of low back pain and a 
burning sensation in the veteran's stomach.  See e.g., May 
1978 clinical record; June 1976 health record.  The service 
medical records were devoid, however, of complaint of or 
treatment for a hand rash.  

The evidence before the RO in January 1996 and April 1999 
also included post-service medical evidence, which revealed 
the veteran's continuing problems with allergies/sinusitis, 
rhinitis, back pain and his stomach.  See e.g. July 1981 VA 
Medical Certificate (diagnosis of sinus congestion); February 
1995 x-ray of lumbar spine from Rapides Regional Medical 
Center (mild narrowing of L4/5 and lumbosacral disc space); 
October 1995 VA compensation and pension (C&P) nose and 
throat examination (diagnosis of perennial rhinitis); 
November 1995 record from Dr. J.A. Kirkikis (impression of 
reflux disease); January 1996 patient's progress report 
(intervertebral disc syndrome (IDS); degenerative disc 
dysfunction L4, L5); undated operative report by Dr. J.A. 
Kirkikis (impression of mild gastritis and mild esophagitis).  
The evidence also indicated that the veteran was suffering 
from eczema on his hands.  See e.g., November 1996 medical 
record.  

Evidence of record since the RO's January 1996 and April 1999 
rating decisions includes a May 2004 letter from Dr. G.B. 
Ingrish, who opines that the veteran's hand eczema began 
during service, and an April 2006 letter from Dr. J.A. 
Kirkikis, who reports that the veteran's gastroesophageal 
reflux disease (GERD) began in service.  A May 2004 letter 
from Dr. J.A. White, III indicates that the veteran's 
allergies are a lifetime problem and that allergic changes in 
the veteran's nasal passages and pharyngeal tissues have been 
noted; a September 2002 record from Dr. Guillory contains an 
impression of allergic rhinitis.  The evidence of record also 
includes the veteran's testimony regarding the medication he 
receives from the VA Medical Center (VAMC) in Alexandria for 
his back.  See December 2006 hearing transcript.  This 
evidence is considered new, as it was not of record when the 
RO issued its January 1996 and April 1999 rating decisions.  
This evidence also raises a reasonable possibility of 
substantiating the claims, and is thus considered material.  
Having found that new and material evidence has been 
presented since the last final denials, the claims for 
entitlement to service connection for a back condition, 
allergies, gastritis, esophageal reflux, a hand rash and 
rhinitis are reopened for review on the merits.  

For the reasons discussed below, additional development of 
the evidence is needed to decide the reopened claims for 
service connection a back condition, allergies, gastritis, 
esophageal reflux and rhinitis.  The veteran's reopened claim 
for service connection for a hand rash, however, needs no 
additional development and may be adjudicated on the merits.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a hand 
rash, which was initially denied because there was no 
evidence of in-service treatment for or diagnosis of a fungus 
condition on the tips of the veteran's fingers.  See April 
1993 rating decision.  As an initial matter, although post-
service evidence indicates that the veteran has been found to 
suffer from hand eczema, the earliest evidence showing the 
presence of any diagnosed condition is dated decades after 
his separation from service and there is no contemporaneous 
documentation of symptomatology between the time of service 
and these initial findings.  In fact, the veteran made no 
complaint regarding his hands during a July 2005 VA C&P skin 
diseases examination, and a physical examination failed to 
reveal any skin infection or scarring or disfigurement of his 
hands.  The veteran also did not provide testimony regarding 
eczema of his hands, focusing instead on the problems he has 
with dermatitis on his face, back and neck.  

In addition to the span of time between the veteran's active 
service and the documentation and diagnosis of the disability 
at issue, his service medical records are devoid of reference 
to a rash involving his hands, and the sole medical opinion 
of record cannot be afforded much probative value.  The 
probative value of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  The failure of a physician to provide a 
basis for his opinion goes to weight of the evidence.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  

A May 2004 letter from Dr. G.B. Ingrish reports that the 
veteran's hand eczema began in the 1970s during service, 
appears chronic, and will requiring ongoing care to manage 
the condition.  This opinion cannot be afforded any probative 
value because Dr. Ingrish did not indicate that a review of 
the veteran's claims folder, to include his service medical 
records, had been conducted, and he did not provide a basis 
for his opinion.  Moreover, Dr. Ingish's opinion is premised 
on an unsubstantiated fact, as the veteran's service medical 
records do not show that he was suffering from eczema or a 
rash of his hands.  As such, the opinion is not competent 
medical evidence.  See e.g., Grover v. West, 12 Vet. App. 
109, 112 (1999) (examiner reference to foot fracture in 
service, which was not shown by service medical records, 
cannot be considered competent).  

In the absence of any in-service evidence that the veteran 
was suffering from a rash on his hands, and absent any 
competent medical evidence establishing a link between the 
veteran's hand rash or eczema and service, service connection 
is not warranted.  In light of the foregoing, the benefit of 
the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for a hand rash has been 
reopened, any defect in the notice as required by Kent would 
be harmless.

As for the claim for service connection for bilateral 
tinnitus, prior to the rating decision that is the subject of 
this appeal, the veteran was advised of the evidence needed 
to substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See May 2002 letter.  The veteran was later informed 
of the need to provide any evidence or information he might 
have pertaining to his claim in a September 2003 SOC.  As 
such, VA fulfilled its notification duties.  Quartuccio, 16 
Vet. App. at 187.  The Board acknowledges that the veteran 
was not provided notice of the appropriate disability rating 
and effective date of any grant of service connection.  There 
is no prejudice in proceeding with the issuance of a final 
decision, however, as the veteran's claims for service 
connection are being denied.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service, VA and private treatment 
records have been associated with the claims folder.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for tinnitus is denied.

The reopened claim for entitlement to service connection for 
a hand rash is denied.  

The claim for service connection for a back condition is 
reopened.  To this extent only, the appeal is granted.

The claim for service connection for allergies is reopened.  
To this extent only, the appeal is granted.

The claim for service connection for gastritis is reopened.  
To this extent only, the appeal is granted.

The claim for service connection for esophageal reflux is 
reopened.  To this extent only, the appeal is granted.

The claim for service connection for rhinitis is reopened.  
To this extent only, the appeal is granted.


REMAND

The veteran testified that he has received treatment at the 
VAMC in Alexandria for his back, allergies, rhinitis, 
gastritis, and GERD.  He indicated that he last sought 
treatment for allergies and rhinitis in 2005, but continues 
to receive treatment for his back, gastritis and GERD.  
Although treatment records from the Alexandria VAMC have been 
associated with the claims folder, it appears that these 
records may be incomplete.  In addition, more recent 
treatment records have not been obtained.  The RO should 
obtain the veteran's complete treatment records from the VAMC 
in Alexandria since July 1981.  

As noted above, upon his induction to active service, the 
veteran reported suffering from sinusitis and chronic and 
frequent colds, and the examining physician reported that the 
veteran had seasonal URIs and mild rhinitis.  See February 
1974 report of medical history.  The veteran's service 
medical records indicate that he received allergy shots and 
was diagnosed with perennial allergic rhinitis and acute 
sinusitis.  Service connection was denied for allergies and 
rhinitis on the basis that both existed prior to service and 
had not been aggravated by service.  See September 1981 and 
May 1994 rating decisions.  Records from the VAMC in 
Alexandria dated less than two years after the veteran's 
separation from service contain diagnoses of sinus congestion 
and URI.  See May 1981 and July 1981 VA medical certificates.  
The more recent medical evidence of record reveals that the 
veteran continues to suffer from allergic rhinitis, sinus 
disease and allergies.  See September 2002 record from Dr. 
Guillory; May 2004 letter from Dr. J.A. White, III.  In the 
May 2004 letter, Dr. White indicates that the veteran's 
service medical records show several entries documenting 
allergies diagnosed and treated.  He also indicates that the 
allergies are an important etiological factor with sinus 
disease.  

In light of the service medical records detailing the 
veteran's problems with allergies and rhinitis, and the post-
service treatment records submitted in support of his claim 
revealing on-going treatment for these problems, fundamental 
fairness to the veteran warrants a VA C&P examination 
specifically designed to determine the current diagnosis or 
diagnoses involving the veteran's upper respiratory system 
and to elicit an opinion as to whether any diagnosed 
condition was aggravated during active service.  See 
38 C.F.R. § 3.159(c)(4) (2006).  

Service connection for a stomach condition was originally 
denied on the basis that despite in-service gastrointestinal 
complaints, no chronic condition had been diagnosed.  See 
April 1993 rating decision.  The veteran's claim for 
esophageal reflux was denied on the basis that there was no 
evidence of in-service treatment.  See April 1999 rating 
decision.  

The veteran testified that he was treated and given 
medication for gastritis during service.  He also contends 
that he has been receiving treatment for gastritis and 
esophageal reflux since his discharge, and asserts that even 
though the military did not give him a name for his 
condition, he has experienced the same symptoms as he did 
during active service.  In support of this claim, the veteran 
has submitted two letters from Dr. J.A. Kirkikis.  In May 
2004, Dr. Kirkikis reported that he was treating the veteran 
for GERD.  Dr. Kirkikis indicated that he had reviewed the 
veteran's previous records from 1992, which revealed that the 
veteran was being treated for epigastric pain but not GERD.  
In April 2006, Dr. Kirkikis opined that the veteran's GERD 
began in service and appears to be a chronic problem.  

In light of the service medical records detailing the 
veteran's stomach problems, the post-service treatment 
records containing diagnoses of gastritis and esophageal 
reflux/GERD, and the opinion submitted by Dr. Kirkikis made 
without the benefit of reviewing the veteran's claims folder, 
fundamental fairness to the veteran warrants a VA C&P 
examination specifically designed to determine the current 
diagnosis or diagnoses involving the veteran's digestive 
system and to elicit an opinion regarding their etiology.  

Service connection for a back condition was denied by rating 
decision dated January 1980 on the basis that although there 
was in-service treatment related to the veteran's back, it 
was an acute problem with no residual disability noted at 
discharge.  The veteran contends that he sought treatment not 
long after his discharge and that he has been prescribed 
medication by the VA for his back.  He acknowledges that he 
has never been told by a medical professional that his back 
condition is related to service.  See December 2006 hearing 
transcript.  

The veteran's service medical records indicate that he 
complained of low back pain and was diagnosed with low back 
strain in April 1978.  See clinical and health records.  
Post-service medical evidence reveals that the veteran was 
found to have mild narrowing of the L4/5 and lumbosacral disc 
space and straightening of the lumbar lordosis.  See February 
1995 and January 1998 x-rays from Rapides Regional Medical 
Center.  The veteran has been diagnosed with IDS and 
degenerative disc dysfunction, L4, L5, and has received 
physical therapy for his back.  See January 1996 patient's 
progress report; October 1998 record from Rehability Center.  

In light of the foregoing, the Board finds that fundamental 
fairness to the veteran warrants a VA C&P examination 
specifically designed to determine the current diagnosis or 
diagnoses related to the veteran's back and to elicit an 
opinion regarding etiology.  This is particularly important 
given the fact that the veteran complained of low back pain 
in service and since his claim was originally denied, has 
been found to suffer from IDS and degenerative disc 
dysfunction.  

In a February 2006 rating decision, the RO granted 
entitlement to service connection for pseudofolliculitis 
barbae and assigned a noncompensable evaluation effective May 
8, 2002.  The veteran was informed of this decision by letter 
dated March 2, 2006; he thereafter submitted a timely NOD, 
noting his disagreement with the disability evaluation 
assigned.  The record before the Board, however, does not 
show that the RO has issued a SOC concerning this issue.
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC concerning the veteran's 
claim for increased rating for service-
connected pseudofolliculitis barbae.  He 
should be informed that a timely 
substantive appeal must be filed to 
perfect his appeal as to this issue. 

2.  Obtain the veteran's complete treatment records 
from the VAMC in Alexandria since July 1981.  If 
any of the requested records cannot be found or do 
not exist, that fact should be so noted.  

3.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current diagnosis or 
diagnoses involving his upper respiratory 
system.  For each diagnosis, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the diagnosed 
disability was aggravated (that is, the 
disorder preexisted entry into service 
and increased in disability beyond the 
natural progress of the disease during 
service) during the veteran's active 
military service.  The claims folder and 
a copy of this remand should be made 
available to the examiner for review, and 
the examiner should explain the reason(s) 
for the opinion(s).  

4.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current diagnosis or 
diagnoses related to his digestive system 
and providing an opinion as to etiology.  
For each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed condition 
is related to service.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review, and 
the examiner should explain the reason(s) 
for the opinion(s).  

5.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current diagnosis or 
diagnoses related to his back and 
providing an opinion as to etiology.  For 
each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent 
or greater) that the diagnosed condition 
is related to service.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review, and 
the examiner should explain the reason(s) 
for the opinion(s).  

6.  Thereafter, readjudicate the claims.  
If any decision remains adverse to the 
veteran, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond to 
it.

The appellant is hereby notified that it is the appellant's 
responsibility to report for examinations and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


